Case 1:14-cv-02887-JLK-MEH Document 181-17 Filed 05/30/19 USDC Colorado Page 1 of
                                       4




                        Exhibit N
Case 1:14-cv-02887-JLK-MEH Document 181-17 Filed 05/30/19 USDC Colorado Page 2 of
                                       4




                            IN THE UNITED STATES DISTRICT COURT
                               FOR THE DISTRICT OF COLORADO

   Civil Action No.: 1:14-cv-02887-JLK

   ALEJANDRO MENOCAL et al.,

           Plaintiffs,
   v.

   THE GEO GROUP, INC.,

           Defendant.


                  PLAINTIFFS’ SECOND SET OF REQUESTS FOR INSPECTION




           Pursuant to FRCP 34(a)(2), Plaintiffs 1 request that they and/or their agents and attorneys

   be allowed to enter onto and inspect GEO’s Aurora Detention Facility (the “Property”) on

   January 18, 2018 at 10:00 a.m., or an agreed-upon time thereafter, for the purposes of inspecting,

   measuring, surveying, photographing, testing, or sampling said property. The Plaintiffs

   specifically request to inspect the following portions of the Property:

           1. All facilities used for administrative or disciplinary segregation of immigration

               detainees;

           2. All housing units occupied by any Plaintiff, including both individual cells and

               common areas;

           3. All areas where any Plaintiff performed work, including cleaning, pursuant to the

               Housing Unit Sanitation Policy;

           4. All areas in which GEO stores or stored records and/or electronically-stored


   1
    Plaintiffs incorporate by reference the Definitions in Plaintiffs’ First Set of Discovery Requests to
   Defendant, dated July 31, 2015.
Case 1:14-cv-02887-JLK-MEH Document 181-17 Filed 05/30/19 USDC Colorado Page 3 of
                                       4




            information (“ESI”); and

         5. All areas where any Plaintiff performed work pursuant to the Voluntary Work

            Program.

   Dated: December 15, 2017                 By:    /s/ Juno Turner
                                                   Juno Turner
                                            Juno Turner
                                            Ossai Miazad
                                            Elizabeth Stork
                                            OUTTEN & GOLDEN LLP
                                            685 Third Avenue, 25th Floor
                                            New York, New York 10017
                                            Telephone: (212) 245-1000
                                            Facsimile: (212) 977-4005
                                            E-Mail: jturner@outtengolden.com
                                            E-Mail: om@outtengolden.com
                                            E-Mail: estork@outtengolden.com

                                            David Lopez
                                            OUTTEN & GOLDEN LLP
                                            601 Massachusetts Avenue NW
                                            Second Floor West Suite
                                            Washington, D.C. 20001
                                            Telephone: (202) 847-4400
                                            Facsimile: (202) 847-4410
                                            E-Mail: pdl@outtengolden.com

                                            Alexander Hood
                                            David Seligman
                                            Andrew Schmidt
                                            TOWARDS JUSTICE
                                            1535 High St., Suite 300
                                            Denver, CO 80218
                                            (720) 441-2236
                                            alex@towardsjustice.org
                                            david@towardsjustice.org
                                            andy@towardsjustice.org

                                            R. Andrew Free
                                            LAW OFFICE OF R. ANDREW FREE
                                            P.O. Box 90568
                                            Nashville, TN 37209
                                            T: (844) 321-3221
                                            Andrew@ImmigrantCivilRights.com

                                               2
Case 1:14-cv-02887-JLK-MEH Document 181-17 Filed 05/30/19 USDC Colorado Page 4 of
                                       4




                                     Brandt Milstein
                                     MILSTEIN LAW OFFICE
                                     595 Canyon Boulevard
                                     Boulder, CO 80302
                                     (303) 440-8780
                                     brandt@milsteinlawoffice.com

                                     Andrew Turner
                                     THE KELMAN BEUSCHER FIRM
                                     600 Grant St., Suite 450
                                     Denver, CO 80203
                                     (303) 333-7751
                                     aturner@laborlawdenver.com

                                     Hans Meyer
                                     MEYER LAW OFFICE, P.C.
                                     P.O. Box 40394
                                     Denver, CO 80204
                                     (303) 831-0817
                                     hans@themeyerlawoffice.com

                                     Class Counsel




                                        3
